Citation Nr: 1544181	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-32 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected residuals of an abdominal exploratory laparotomy for ruptured small intestine and repair (claimed as abdominal pain) prior February 15, 2012, and entitlement to a rating in excess of 20 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for service-connected residuals of a right knee anterior cruciate ligament (ACL) reconstruction with degenerative joint disease (DJD).

3.  Entitlement to a rating in excess of 10 percent for service-connected complete rupture of the medial head of the left triceps.

4.  Entitlement to an initial compensable rating for service-connected mild leg length discrepancy.

5.  Entitlement to service connection for aortic atherosclerosis.

6.  Entitlement to service connection for urinary incontinence.

7.  Entitlement to service connection for a bladder cyst.

8.  Entitlement to service connection for a kidney cyst.

9.  Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1986 to July 1989 and January 1990 to June 2007.  The increased rating matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Winston-Salem, North Carolina Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for the disabilities on appeal, with noncompensable ratings.  Thereafter, intervening rating decisions granted increases (as reflected in the issues above).  The service connection matters are before the Board on appeal from an August 2015 rating decision of the Atlanta, Georgia VARO that, in pertinent part, denied service connection for those disabilities.  The case was previously remanded in September 2014 by another Veterans' Law Judge; it is now before the undersigned.

The Veteran's service connected residuals of an abdominal surgery on appeal is subject to "staged" ratings, and as the present appeal includes disagreement with the ratings assigned with the grant of service connection, the Board has characterized that issue to reflect consideration of such "staged" ratings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2014 remand noted that the Veteran had filed an October 2007 notice of disagreement (NOD) with the September 2007 rating decision on appeal that specifically disagreed with the initial ratings assigned for the disabilities on appeal, yet a statement of the case (SOC) for such matters had not been issued, and the Veteran was not given the opportunity to perfect his appeal in such matters.  

Accordingly, the Board remanded the matter for issuance of such SOCs in compliance with Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).  However, a review of the record shows that no action was taken to comply with the prior remand.  At the time, the Board's remand included notice that the Veteran and his representative may have intended to withdraw the remaining claims as he is already receiving a 100% combined schedular rating.  However, nothing of record suggests that the Veteran has so withdrawn his appeal.  Therefore, corrective action is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2015 the Veteran filed an NOD with the August 2015 rating decision that specifically disagreed with the denial of service connection for the disabilities on appeal.  While the RO is clearly in the process of responding to the September 2015 NOD, an SOC for the service connection matters has also not been issued.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case on the issues of entitlement to higher ratings for service-connected residuals of an abdominal exploratory laparotomy, residuals of a right knee ACL reconstruction with DJD, complete rupture of the medial head of the triceps, and mild leg length discrepancy and on the issues of entitlement to service connection for aortic atherosclerosis, urinary incontinence, a bladder cyst, a kidney cyst, and a left elbow disorder.  Inform the Veteran of his appellate rights, and that he must file a timely substantive appeal in order to perfect an appeal in these matters.  If an appeal is so perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




